WALTER, Justice.
 Carroll Trantham was charged by complaint in a Justice of the Peace Court in Howard County with a felony. After hearing evidence at the examining trial, the Justice came to the conclusion that there was sufficient evidence to bind the defendant over to await the action of the Grand Jury. Trantham had subpoenaed some witnesses and the Justice refused to permit him to interrogate them at the examining trial. Trantham filed an application for a writ of mandamus to require the Justice to permit him to interrogate the witnesses at the examining trial and to exercise judgment and discretion in determining whether to bind the defendant over to await the action of the Grand Jury. The court refused to issue the writ and Trant-ham has appealed.
He contends the court erred in denying his application for mandamus because the Justice abused his discretion in denying him the right to call witnesses and in refusing to exercise discretion in ruling on the evidence.
In Wheeler v. Oxford, 321 S.W.2d 188, (1959, Tex.Civ.App., no writ history), this court said:
“A. writ of mandamus will not lie to control judicial or discretionary actions. First National Bank of Rule v. Chapman, Tex.Civ.App., 255 S.W. 807; Houston *207Fire & Casualty Ins. Co. v. Gerhardt, Tex.Civ.App., 281 S.W.2d 176.”
The writ of mandamus will not issue because the matters complained about involved judicial and discretionary actions.
The judgment is affirmed.